DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miesel et al. (US Patent Publication 20080071324 A1).  
As to claim 1, Miesel et al. discloses receiving a signal indicative of a physiological parameter of a patient (via sensor(s); see Figure 2A and 5-6; e.g., paragraphs 68-69); determining a patient pain state based on the signal (e.g., paragraph 77; “Processor 46 may also detect spasmodic or pain related muscle activation via the signals generated by such sensors”. Thus, Miesel et al. discloses a pain state (pain related muscle activation) based on the sensor signals); and based on the patient pain state, controlling the delivery of peripheral nerve field stimulation to a region of a body of the patient in which the patient experiences pain via at least one electrode implanted in the region (e.g., Abstract; paragraph 143 and 147; also see Figures 5-6, for example). 
As to claim 2, Miesel et al. discloses controlling the delivery of the peripheral nerve field stimulation comprises initiating the delivery of the peripheral nerve field stimulation (e.g., paragraphs 143-144).
As to claim 3, Miesel et al. discloses prior to determining the patient pain state (e.g., paragraph 37), delivering peripheral nerve field stimulation to the region of the body of the patient in which the patient experiences pain via the at least one electrode implanted in the region (e.g., paragraphs 32 and 56-57), wherein controlling the delivery of the peripheral nerve field stimulation comprises deactivating the delivery of the peripheral nerve field stimulation (see Figure 6, for example).
As to claim 4, Miesel et al. discloses prior to determining the patient pain state (e.g., paragraph 37), delivering peripheral nerve field stimulation to the region of the body of the patient in which the patient experiences pain via the at least one electrode implanted in the region (e.g., paragraphs 32 and 56-57), wherein controlling the delivery of the peripheral nerve field stimulation comprises continuing the delivery of the peripheral nerve field stimulation (see Figure 6, for example).
As to claim 5, Miesel et al. discloses controlling the delivery of the peripheral nerve field stimulation comprises modifying a therapy program based on the patient pain state (e.g., paragraphs 47, 143 and 147; also see Figure 6, for example).
As to claim 6, Miesel et al. discloses controlling the delivery of the peripheral nerve field stimulation comprises selecting a therapy program based on the patient pain state (e.g., paragraphs 143-144 and 147; also see Figure 6, for example).
As to claim 7, Miesel et al. discloses receiving patient input indicating the patient pain state; and associating the patient pain state with a characteristic of the signal, wherein controlling the delivery of the peripheral nerve field stimulation comprises detecting the characteristic of the signal (e.g., see Figure 6).
As to claim 8, Miesel et al. discloses determining the patient pain state comprises at least one of comparing a peak amplitude of the signal to a threshold amplitude, comparing an average amplitude of the signal to the threshold amplitude, comparing a median amplitude of the signal to the threshold amplitude, comparing a trend in a waveform of the signal over time to a template, comparing a power level within one or more frequency bands of the signal to a threshold power level or comparing a ratio of power levels in two or more frequency bands of the signal to a threshold power level ratio (e.g., paragraph 35-38, 53, 114, 120-121 and 136).
As to claim 9, Miesel et al. discloses the physiological parameter comprises at least one of a heart rate, respiratory rate, electrodermal activity, muscle activity, blood flow rate, sweat gland activity, pilomotor reflex or thermal activity of the patient (e.g., paragraphs 73 and 77). 
As to claim 10, Miesel et al. discloses a sensing module that generates a signal indicative of a physiological parameter of a patient (sensor(s); see Figure 2A and 5-6; e.g., paragraphs 68-69); a medical device that delivers peripheral nerve field stimulation to a region of a body of the patient in which the patient experiences pain via at least one electrode implanted in the region (e.g., paragraph 143); and a processor that receives the signal from the sensing module (e.g., see Figures 2A-2B and 5), determines a patient pain state based on the signal (e.g., paragraph 77; “Processor 46 may also detect spasmodic or pain related muscle activation via the signals generated by such sensors”. Thus, Miesel et al. discloses a pain state (pain related muscle activation) based on the sensor signals), and controls the medical device to deliver the peripheral nerve field stimulation to the patient based on the determined pain state (e.g., Abstract; paragraph 143 and 147; also see Figures 5-6, for example). 
As to claim 11, Miesel et al. discloses the physiological parameter comprises at least one of a heart rate, respiratory rate, electrodermal activity, muscle activity, blood flow rate, sweat gland activity, pilomotor reflex or thermal activity of the patient (e.g., paragraphs 73 and 77). 
As to claim 12, Miesel et al. discloses the processor initiates the delivery of the peripheral nerve field stimulation based on the determined pain state (e.g., paragraphs 143-144 and 147; also see Figure 6, for example).
As to claim 13, Miesel et al. discloses the medical device delivers peripheral nerve field stimulation to the region of the body of the patient during a stimulation period, wherein the processor determines the patient pain state after the stimulation period (e.g., see Figure 6).
As to claim 14, Miesel et al. discloses the processor deactivates the delivery of the peripheral nerve field stimulation based on the determined pain state (e.g., see Figure 6).
As to claim 15, Miesel et al. discloses the processor modifies a therapy program based on the patient pain state (e.g., paragraphs 47, 143 and 147; also see Figure 6, for example).
As to claim 16, Miesel et al. discloses a memory that stores a plurality of therapy programs and information associating at least two of the therapy programs with different patient pain states, wherein the processor selects at least one of the plurality of therapy programs stored in the memory based on the patient pain state (e.g., paragraph 35-38, 47 and 99; also see Figures 2A-2B and 5-6).
As to claim 17, Miesel et al. discloses the processor receives patient input indicating the patient pain state and associates the patient pain state with a characteristic of the signal (e.g., see Figure 6).
As to claim 18, Miesel et al. discloses the processor determines the patient pain state by at least one of comparing a peak amplitude of the signal to a threshold amplitude, comparing an average amplitude of the signal to the threshold amplitude, comparing a median amplitude of the signal to the threshold amplitude, comparing a trend in a waveform of the signal over time to a template, comparing a power level within one or more frequency bands of the signal to a threshold power level or comparing a ratio of power levels in two or more frequency bands of the signal to a threshold power level ratio (e.g., paragraph 35-38, 53, 114, 120-121 and 136).
As to claim 19, Miesel et al. discloses a means for receiving a signal indicative of a physiological parameter of a patient (sensor(s); see Figure 2A and 5-6; e.g., paragraphs 68-69); means for determining (processor) a patient pain state based on the signal (e.g., paragraph 77; “Processor 46 may also detect spasmodic or pain related muscle activation via the signals generated by such sensors”. Thus, Miesel et al. discloses a pain state (pain related muscle activation) based on the sensor signals); and means for controlling delivery of peripheral nerve field stimulation to a region of a body of the patient in which the patient experiences pain based on the patient pain state, wherein the peripheral nerve field stimulation is delivered via at least one electrode implanted in the region (e.g., Abstract; paragraph 143 and 147; also see Figures 2A-2B and 5-6, for example).
As to claim 20, Miesel et al. discloses means for receiving patient input indicating the patient pain state and means for associating the patient pain state with a characteristic of the signal, wherein the means for controlling the delivery of peripheral nerve field stimulation comprises means for detecting the characteristic of the signal (e.g., see Figure 6).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792